Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11 of applicant arguments/remarks, filed 09/07/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. New 112 rejections have arisen based on the claim amendments. Please see below.

Applicant’s arguments with respect to the prior art rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on the previous combination of references used in the non-final dated 05/06/2021 .

Claim Objections
Claim 9 is objected to because of the following informalities:  typographical error.  The claim is amended to disclose “using assumption condition” and the examiner believes it should be “using a condition” (which would then be similar to the rest of the independent claims). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1 and 8-10, the amended claims includes the limitation “in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values, with said phase information being determined in two phase maps calculated for all pixels, with a further condition that neighboring phase information in said phase map minimally varies in two dimensions in said phase map” is considered indefinite. The claim limitations discloses “at least one calculated phase map” and “two phase maps”, but then goes on to disclose “said phase map”. It is unclear if “said phase map” refers back to “at least one calculated phase map” or one of the “two phase maps”. Therefore, the independent claims are considered indefinite.

Further regarding claim 1, there are limitations at the very end of the claim “comprising calculating said at least one phase map so that said phase information corresponds to two-dimensional tuple of said model phase values, with said phase information being determined in two phase maps calculated for all pixels, with a further condition that neighboring phase information in said phase map minimally varies in two dimensions in said phase map” that seem to be a duplicate of earlier limitations. Therefore, the claim is considered indefinite.

Claim 7 recites the limitation "the possible solutions" in line 3.  There is insufficient antecedent basis for this limitation in the claim after the latest claim amendments.

Claims 3-7 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2016/0169995), in view of Xiang (“Two-Point Water-Fat Imaging With Partially-Opposed Phase (POP) Acquisition: An Asymmetric Dixon Method”).

Regarding claim 1, Nickel teaches a computerized method for determining a magnetic resonance (MR) water image or an MR fat image of an examination subject containing a water component and a fat component, comprising: 
	providing a computer with a first MR signal dataset that comprises pixels represented by MR signals obtained from the examination subject  at a first echo time following excitation of nuclear spins in the examination subject, and a second MR signal dataset that comprises pixels represented by MR signals obtained from the examination subject at a second echo time following said excitation of nuclear spins, said first and second MR signal datasets respectively having different dephasing of a fat signal relative to a water signal at the respective first and second echo times  [¶0013-0014; ¶0018; ¶0046. See also rest of reference.]; 
[¶0046. See also rest of reference.]; 
	in said computer, determining solution candidates for respective values of at least some of said signal model parameters for each pixel of said first and second MR signal datasets, so that said signal model matches the obtained MR signals of the first and second MR signal datasets  [¶0033; ¶0053-0058. See also rest of reference.]; 
	in said computer, selecting a correct solution from said solution candidates using a condition that in at least one calculated phase map, phase information proceeds spatially smoothly [¶0007, ¶0016, ¶0044, ¶0052-0053. See also rest of reference.] by determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values  [¶0016; ¶0059-0064. See also rest of reference.] or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, and the model phase values of the water component in Application No. 16/375,0493Docket No.: 26965-5895 the second MR signal dataset, wherein the linear combination does not correspond to a phase difference of the model phase values; and 
	in said computer, determining said water image or said fat image from said correct solution of said at least one calculated phase map and the determined signal model parameter [¶0094. See also rest of reference.]. 
	However, Nickel is silent in teaching defining a signal model (emphasis added) and determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values, with said phase information being determined in two phase maps calculated for all pixels, with a further condition that neighboring phase information in said phase map minimally varies in two dimensions in said phase map, or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, and the model phase values of the water component in  the second MR signal dataset, wherein the linear combination does not correspond to a phase difference of the model phase values.
	Xiang, which is also in the field of MRI, teaches a signal model (emphasis added) [See Equation 8 and how it relates to equations 3-4. See also rest of reference.] and determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values, with said phase information being determined in two phase maps calculated for all pixels, with a further condition that neighboring phase information in said phase map minimally varies in two dimensions in said phase map, or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, and the model phase values of the water component in  the second MR signal dataset, wherein the linear combination does not correspond to a phase difference of the model phase values [Page 573, wherein region-growing algorithms are mentioned; Page 574 wherein the phase Pu and Pv correspond to B and S, which are summed. See Equations 5-6 and 9-10. Further, Page 13 of the current application’s specification discloses that Xiang discloses the linear combination. See also Appendix A and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Nickel and Xiang because both Nickel and Xiang are both related to produces water/fat images using water/fat separation techniques in MRI and because Xiang teaches that it is known to use linear combination techniques for acquiring water and fat images [Xiang - Pages 573-574], which is a goal of Nickel.

Regarding claim 3, Nickel and Xiang teach the limitations of claim 1, which this claim depends from.
	Nickel is silent in teaching comprising selecting said solution based on a further condition that said linear combination proceeds spatially smoothly in said calculated phase map.
	Xiang further teaches selecting said solution based on a further condition that said linear combination proceeds spatially smoothly in said calculated phase map [Page 573, wherein region-growing algorithms are mentioned; Page 574 wherein the phase Pu and Pv correspond to B and S, which are summed. See Equations 5-6 and 9-10. Further, Page 13 of the current application’s specification discloses that Xiang discloses the linear combination. See also Appendix A and rest of reference.].
[Xiang - Pages 573-574], which is a goal of Nickel.

Regarding claim 4, Nickel and Xiang teach the limitations of claim 1, which this claim depends from.
	Nickel further teaches comprising containing said first and second MR signal datasets with said first and second echo times being selected so that, in one of said first and second echo times, said fat signal and said water signal have opposed phase positions[¶0014, opposed phase can be used. See also ¶0006 and rest of reference.] and the phase position of the water signal in said one of said first and second echo times being used as 15said phase information [¶0014, wherein the phase position of water is taken for both. See also ¶0006 and rest of reference.], and selecting the other echo time of said first and second echo times at random [¶0014, wherein echo times are freely selectable. See also rest of reference.].
	Xiang also teaches comprising containing said first and second MR signal datasets with said first and second echo times being selected so that, in one of said first and second echo times, said fat signal and said water signal have opposed phase positions [Page 581 and rest of reference.] and the phase position of the water signal in said one of said first and second echo times being used as 15said phase information [Page 581 and rest of reference.].

Regarding claim 6, Nickel and Xiang teach the limitations of claim 1, which this claim depends from.
	Nickel and Xiang both further teach comprising determining said phase information from mathematically imaginary exponents of said at least one calculated phase map, and not directly from values in said at least one calculated phase map  [Nickel - ¶0054. Xiang – Page 572, 575-578. See also rest of references.].

Regarding claim 7, Nickel and Xiang teach the limitations of claim 1, which this claim depends from.
	Nickel and Xiang both further teach comprising determining said solution per pixel by determining an optimization function in said phase information, said optimization function comprising one term for which the possible solutions per pixel assume a local minimum, and an initial term that gives preference to smoothness in the phase information [Nickel - ¶0016, ¶0063. Xiang – See Page 574 B and S represent the magnitudes of chemical components with the smallest possible value of zero.  See also rest of references.].

Regarding claim 8, the same reasons for rejection as claim 1 above also apply to this claim. Claim 8 is merely the computer version of method claim 1.

Regarding claim 9, the same reasons for rejection as claim 1 above also apply to this claim. Claim 9 is merely the apparatus version of method claim 1.

Regarding claim 10, the same reasons for rejection as claim 1 above also apply to this claim. Claim 10 is merely the non-transitory, computer-readable data storage medium version of method claim 1.

Claims 1, 3-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2016/0169995), in view of Eggers (US 2012/0316795).

Regarding claim 1, Nickel teaches a computerized method for determining a magnetic resonance (MR) water image or an MR fat image of an examination subject containing a water component and a fat component, comprising: 
	providing a computer with a first MR signal dataset that comprises pixels represented by MR signals obtained from the examination subject  at a first echo time following excitation of nuclear spins in the examination subject, and a second MR signal dataset that comprises pixels represented by MR signals obtained from the examination subject at a second echo time following said excitation of nuclear spins, said first and second MR signal datasets respectively having different dephasing of a fat signal relative to a water signal at the respective first and second echo times  [¶0013-0014; ¶0018; ¶0046. See also rest of reference.]; 
	in said computer, defining a signal models comprising a plurality of signal model parameters, which include a water signal component, a fat signal component, and two model phase values respectively corresponding to a phase value of the water component at said first and second echo times, said signal model relating the MR signals of said first MR signal dataset [¶0046. See also rest of reference.]; 
	in said computer, determining solution candidates for respective values of at least some of said signal model parameters for each pixel of said first and second MR signal datasets, so that said signal model matches the obtained MR signals of the first and second MR signal datasets  [¶0033; ¶0053-0058. See also rest of reference.]; 
	in said computer, selecting a correct solution from said solution candidates using a condition that in at least one calculated phase map, phase information proceeds spatially smoothly [¶0007, ¶0016, ¶0044, ¶0052-0053. See also rest of reference.] by determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values  [¶0016; ¶0059-0064. See also rest of reference.] or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, and the model phase values of the water component in Application No. 16/375,0493Docket No.: 26965-5895 the second MR signal dataset, wherein the linear combination does not correspond to a phase difference of the model phase values; and 
	in said computer, determining said water image or said fat image from said correct solution of said at least one calculated phase map and the determined signal model parameter of the water component or the fat component, respectively  [¶0094. See also rest of reference.]. 
	However, Nickel is silent in teaching defining a signal model (emphasis added) and determining phase information for each pixel of said first and second signal datasets in said at 
	Eggers, which is also in the field of MRI, teaches a signal model [See Equation 1 and rest of reference.] and determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two- dimensional tuples of the model phase values, with said phase information being determined in two phase maps calculated for all pixels, with a further condition that neighboring phase information in said phase map minimally varies in two dimensions in said phase map, or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, and the model phase values of the water component in  the second MR signal dataset, wherein the linear combination does not correspond to a phase difference of the model phase values [¶0010, wherein in-phase and out-of-phase datasets are added together. The phase includes water phase. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Nickel and Eggers because both Nickel and Eggers are both related to produces water/fat images using water/fat separation [Eggers- ¶0010], which is a goal of Nickel.

Regarding claim 3, Nickel and Eggers teach the limitations of claim 1, which this claim depends from.
	Nickel is silent in teaching comprising selecting said solution based on a further condition that said linear combination proceeds spatially smoothly in said calculated phase map.
	Eggers further teaches selecting said solution based on a further condition that said linear combination proceeds spatially smoothly in said calculated phase map [¶0010 and ¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Nickel and Eggers because both Nickel and Eggers are both related to produces water/fat images using water/fat separation techniques in MRI and because Eggers teaches that it is known in the field to use addition, instead of subtraction, when processing phase values to determine water and fat images  [Eggers- ¶0010], which is a goal of Nickel.

Regarding claim 4, Nickel and Eggers teach the limitations of claim 1, which this claim depends from.
[¶0014, opposed phase can be used. See also ¶0006 and rest of reference.] and the phase position of the water signal in said one of said first and second echo times being used as 15said phase information [¶0014, wherein the phase position of water is taken for both. See also ¶0006 and rest of reference.], and selecting the other echo time of said first and second echo times at random [¶0014, wherein echo times are freely selectable. See also rest of reference.].
	Xiang also teaches comprising containing said first and second MR signal datasets with said first and second echo times being selected so that, in one of said first and second echo times, said fat signal and said water signal have opposed phase positions [¶0010] and the phase position of the water signal in said one of said first and second echo times being used as 15said phase information [See Equation 1 and rest of reference.].

Regarding claim 6, Nickel and Eggers teach the limitations of claim 1, which this claim depends from.
	Nickel and Eggers both further teach comprising determining said phase information from mathematically imaginary exponents of said at least one calculated phase map, and not directly from values in said at least one calculated phase map  [Nickel - ¶0054. Eggers – ¶0054. See also rest of references.].

Regarding claim 7, Nickel and Eggers teach the limitations of claim 1, which this claim depends from.
	Nickel and Xiang both further teach comprising determining said solution per pixel by determining an optimization function in said phase information, said optimization function comprising one term for which the possible solutions per pixel assume a local minimum, and an initial term that gives preference to smoothness in the phase information [Nickel - ¶0016, ¶0063. Eggers – ¶0022, ¶0030.  See also rest of references.].

Regarding claim 8, the same reasons for rejection as claim 1 above also apply to this claim. Claim 8 is merely the computer version of method claim 1.

Regarding claim 9, the same reasons for rejection as claim 1 above also apply to this claim. Claim 9 is merely the apparatus version of method claim 1.

Regarding claim 10, the same reasons for rejection as claim 1 above also apply to this claim. Claim 10 is merely the non-transitory, computer-readable data storage medium version of method claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896